Citation Nr: 0522239	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2, 1965, to 
November 17, 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision in which the RO denied the 
claim.  The veteran perfected an appeal of the May 2003 
decision, which is now before the Board of Veterans' Appeals 
(Board).  

The veteran presented testimony before the undersigned at a 
hearing at the RO in August 2004; a copy of the transcript of 
the proceeding is associated with the claims file.  

The case was certified to the Board in July 2004.  In 
December 2004, the Board received additional evidence.  This 
evidence was not timely sent (i.e. within 90 days of the 
certification of the case) and need not be discussed.  
38 C.F.R. § 20.1304(c).   


FINDING OF FACT

The veteran's claimed incident of sexual trauma occurred on 
June [redacted], 1965, prior to her induction into service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The veteran asserts she was sexually assaulted at the time of 
her entrance examination.  She asserts that this sexual 
assault caused her to develop PTSD.  She has variously 
indicated that this examination occurred on July 1 or 2.  In 
any event, she has acknowledged that the examination occurred 
prior to her induction into service.  

A review of the claims file reveals that the veteran was 
examined for enlistment purposes on June 9, 1965, several 
weeks prior to service entry on July 2, 1965.  In other 
words, the claimed sexual assault which she says caused PTSD 
did not occur in the line of duty during military service but 
well before she entered service. 

For these reasons the Board finds entitlement to service 
connection for PTSD must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).  Because the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the Veterans Claims Assistance 
Act is not applicable.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


